DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 5/10/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, limitations of “with portions of the plurality of wettable regions contacting edges of the parallel plates; and brazing the lid to the fin pack, without intrusion of the brazing material between the parallel plates” (lines 4-7) are ambiguous. First, examiner notes that the plurality of wettable regions are painted with a brazing material as required in claim 1 and consequently, it is the brazing material 216 which actually contacts the edges of not the wettable region 214. Applicant’s Fig. 3 in specification also shows brazing material 216 contacting top edges of the plates/fins 204. Secondly, it is unclear what is meant by “without intrusion of the brazing material between the parallel plates” because the brazing material 216 is present between top edges of the parallel plates as seen in Fig. 3. Based on Applicant’s original description and drawings, it appears that intention is to prevent the brazing material 216 is from entering into a vertical channel/gap between the two parallel plates. In other words, the brazing material is present between top edges of the two parallel plates, however, it should not enter into a vertical channel/gap between the two plates. Accordingly, appropriate clarification is requested concerning these limitations. The recited, vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: defining negative regions of the lid that separate the plurality of wettable regions; obtaining the fin pack of parallel plates protruding perpendicularly from the base; positioning the lid against the fin pack, opposite the base; and brazing the lid to the fin pack.
As to claim 3, the feature of “at least one of the plurality of wettable regions has a dimension no larger than a spacing between two adjacent fins” is confusing because the dimension has not been properly defined. Examiner notes that it can be any dimension (length, width, etc.) and based on Applicant’s original figures, the length of the wettable region 214 appears to be much larger length than a spacing between two adjacent fins (Fig. 2). This is conflicting in 
As to claim 5, the feature of “no dimension larger than the spacing between two adjacent fins” is indefinite in scope for the same reason as explained in claim 3 above. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: at least one of the plurality of wettable regions is positioned in a spacing between two adjacent fins.
As to claim 6, limitation of “has no dimension larger than the spacing between five adjacent fins” is indefinite in scope for the same reason as explained in claim 3 above. Moreover, “the spacing between five adjacent fins” seems to lack sufficient antecedent basis and it is ambiguous what is meant by such spacing? For instance, there is a difference in a spacing between the two adjacent fins versus a spacing between the first fin and the fifth fin. In other words, the spacing depends on a particular position of the fin and the relative term “adjacent” has multiple interpretations concerning five adjacent fins. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: at least 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2005/0252951, hereafter “Liao”).
Regarding claim 1, Liao discloses a method comprising: obtaining a lid 61 to be attached to a fin pack of parallel plates 63 that protrude from a base 62 (fig. 6); and painting the lid with a brazing material only in a plurality of wettable regions- brazing filler 60 applied only side regions (plurality of wettable regions shown by bold lines in fig. 6, [0034]).  
As to claim 2, this rejection is made as best understood in light of indefinite claim language. Liao shows defining negative regions (regions without brazing material 60) of the lid that separate the plurality of wettable regions; obtaining the fin pack of parallel plates protruding perpendicularly from the base; positioning the lid against the fin pack, opposite the base; and brazing the lid 61 to the fin pack (fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 2 above and in view of Liao (US 7,262,966, hereafter “Liao ‘966”).
As to claims 3-6, Liao discloses wettable regions with brazing material but is silent about at least one of the plurality of wettable regions positioned in a spacing between two adjacent fins. However, such feature is known in the art. Analogous to Liao, Liao ‘966 (also directed to heat sink/cold plate modules) discloses obtaining a lid 10 to be attached to a fin pack of parallel fins 202 that protrude from a base 20 (fig. 1); and providing a brazing material (copper powder) in a plurality of wettable regions (figs. 2-3). Liao ‘966 shows that at least one of the plurality of wettable regions 101a (a copper powder region 101a on concave side of the lid 10) is positioned in a spacing 203a between two adjacent fins 202 (figs. 3; col. 4, lines 10-21, 50-55). Liao ‘966 teaches that the assembled unit is then brazed to form a heat sink (cold plate) module with good heat conductor and achieves a high heat transfer coefficient & rapid heat dissipation (col. 3, lines 30-40; col. 4, lines 30-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a at least one wettable region (or brazing material) positioned in a 
As to claim 4, Liao shows that the lid 61 is positioned with each of the plurality of wettable regions disposed at an angle across the edges of the parallel plates (fig. 6). Moreover, Liao as modified by Liao ‘966 in claim 3 above includes a plurality of wettable regions with brazing material disposed at an angle across the edges of the parallel plates- wettable region with brazing material 101a disposed at an angle across the edges of the parallel fins/plates 202 in fig. 3 of Liao ‘966. Examiner notes that any angle meets this claim.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2005/0252951) as applied to claim 2 above and in view of Masuko et al. (JP 2015-050287-A, hereafter “Masuko”).
As to claim 7, Liao fails to disclose that the plurality of wettable regions are arranged in rows, and the wettable regions of each row are offset along the row relative to the wettable regions of each adjacent row.  However, Masuko (also drawn to cold plate- abstract) teaches that a plurality of wettable regions are arranged in rows, and the wettable regions of each row are offset along the row relative to the wettable regions of each adjacent row (figs. 3-4). Masuko discloses that such arrangement of the wettable regions and fins in rows provides high heat dissipation property for efficient cooling of an electronic body such as CPU (Derwent abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to 
As to claim 8, Masuko shows that the rows are spaced apart by a distance no more than twice a spacing between two adjacent fins (figs. 3-4). Accordingly, Liao as modified Masuko in claim 7 above renders this claim obvious.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim & any intervening claims, and amended to overcome 112 indefinite rejections described above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735